DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination” filed 2/28/2022.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  Claims 1 and 18 (as newly amended) recite the word “transversly” which is a misspelling of “transversely.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10-13, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,713,089 to Ferrante.
As per claim 1, Ferrante teaches:  An apparatus (see Ferrante, “modular quilt,” comprising:
a first segment (see Fig. 1, leftmost panel [2]) configured to removably contain a first filling (see Fig. 2, filling [25], the examiner further broadly considers the filling [25] “removable” if the stitching [26] was removed.  Further ends of panels [2] are shown “open” thus facilitating removal. Further, additional filling [35] is shown and described in col. 3, lines [55-63]);
a second segment separate from the first segment (see Fig. 1, middle panel [2]), the second segment configured to contain a second filling (see Fig. 2, filling [25]);
a third segment separate from the first segment and the second segment (see Fig. 1, rightmost panel [2]), the third segment configured to contain a third filling (see Fig. 2, filling [25], see also col 3, lines [11-25]);
a first attachment device disposed on an edge of the first segment (see Fig. 2-3, strip [22]); and
a second attachment device disposed on an edge of the second segment (see Fig. 2-3, groove [21]), the first attachment device configured to mate with the second attachment device to reversibly attach the first segment to the second segment to form a complete duvet (see col 3, lines [15-34]: “first fasteners on the strip and second fasteners within the groove”), 
wherein a longitudinal axis of each of the first segment, the second segment, the third segment each extend transversely relative to a longitudinal axis of the complete duvet (see annotated Figure 1 below, longitudinal axis of 

    PNG
    media_image1.png
    615
    819
    media_image1.png
    Greyscale

As per claim 4, Ferrante teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  the first attachment device and the second attachment device comprising a hook and loop fastener (see col. 3, lines [30-34]: “preferably hook and loop variety”).
As per claim 7, Ferrante teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein each of the first filling, the second filling, and the third filling are removable from the duvet (see Fig. 2, filling [25], the examiner further broadly considers the filling [25] “removable” if the stitching [26] was 
As per claim 10, Ferrante teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: a cover configured to protect the attachment device from external contact (see Fig. 2, groove [21] may also be considered a cover since it houses attachment material [121/221] within and “covers” [22]).
As per claim 11, Ferrante teaches all the limitations as described in the above rejection of claim 10, and additionally teaches: the cover comprising a flap (see Fig. 3, tongue strip [22]) attached to or defined by the surface of the first segment.
As per claim 12, Ferrante teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: the first segment and the second segment comprising two of a plurality of additional segments that attach to form a complete duvet (see Fig. 1-2, first and second [2] form two of a plurality of segments, as shown in Fig. 1 “three total segments” see also col. 2, line [67] thru col. 3, lines [1-2]: “Panel sections may be added and deleted as desired to accommodate various environments, such as beds of different sizes”).
As per claim 13, Ferrante teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: the second segment having the second attachment device at a first side of the second segment (see Fig. 2, groove [21] is located on left side of middle panel [2]), the second segment further comprising: a third attachment device disposed at a second side of the second segment parallel to and 
As per claim 18, Ferrante teaches:  A method (see Ferrante, “modular quilt”), comprising:
forming a first surface (see Fig. 2, [23]: top fabric sheet);
forming a second surface (see Fig. 2, [24]: bottom fabric sheet);
aligning the first surface with the second surface and joining the surfaces at four sides (see Fig. 2, stitching [26] seals bottom and top sheets [23/24] together) to form a first segment (see Fig. 1-2, panel section [2]) configured to contain at least a first portion of a first filling (see Fig. 1-2, [25]: filling);
filling an interior of the first segment with a fill material (see Fig. 2, filling [25] is shown filled within segment [2]);
attaching an attachment device at a side edge of the first segment (see Fig. 2-3, strip [22] is on one side edge of [2]), the attachment device configured to reversibly attach to a mating attachment device on a second segment (see Fig. 2-3, groove [21]) reversibly attached to a third segment (see col 3, lines [15-34]: “first fasteners on the strip and second fasteners within the groove”), wherein the connected first, second, and third segments together form a duvet (see Fig. 1-2, first and second [2] form two of a plurality of segments, as shown in Fig. 1 “three total segments” see also col. 2, line [67] thru col. 3, lines [1-2]: “Panel sections may be added and deleted as desired to accommodate various environments, such as beds of different sizes”), wherein a longitudinal axis of each of the first segment, the second segment, the third segment each extend transversly 
As per claim 19, Ferrante teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: attaching a cover configured to protect the first attachment device from external contact (see Fig. 2, groove [21] may also be considered a cover since it houses attachment material [121/221] within and “covers” [22]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,713,089 to Ferrante in further view of U.S. Patent 7,676,864 to Lee.
As per claim 2
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Lee to have formed the panels of Ferrante of a cotton, silk, or polyester material to reduce slippage of the sheets off of a bed (see Lee, col. 5, lines [10-14]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 3, Ferrante teaches all the limitations as described in the above rejection of claim 1, however it does not explicitly teach the following which is taught by Lee:  the first attachment device and the second attachment device comprising a zipper (see Fig. 2-3, [20]: slide fastener which appears as a zipper to connect adjacent panels).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Lee to have replaced the hook and loop fastener of Ferrante with a zipper as shown by Lee to have provided a more convenient and easier to use fastener to connect/disconnect adjacent panels of Ferrante.
As per claim 20
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Lee to have replaced the hook and loop style fastener of Ferrante with a zipper as shown by Lee to have provided a more convenient and easier to use fastener to connect/disconnect adjacent panels of Ferrante.

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,713,089 to Ferrante in view of U.S. Patent 6,862,760 to Bradley et al. (hereinafter Bradley).

As per claim 5, Ferrante teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by Bradley:  the first attachment device and the second attachment device comprising a button and button hole or loop (see Fig. 5-6, col. 4, lines [20-45], use of button/hole and loop is shown).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Bradley to have replaced the hook and loop fastener of Ferrante with a button/button hole as shown by Bradley to have provided a more convenient and easier to use fastener to connect/disconnect adjacent panels of Ferrante.
As per claim 6, Ferrante teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following which is described by 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Bradley to have utilized duck feathers as suggested by Bradley for improved insulation properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 8, Ferrante as modified by Bradley teaches the limitations as described in the above rejection of claim 6, and Bradley also teaches: the fill material comprising goose feathers (see col. 3, lines [21-23]: use of “down” for [38] encompasses duck/goose feathers).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Bradley to have utilized goose feathers as suggested by Bradley for improved insulation properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 9, Ferrante as modified by Bradley teaches the limitations as described in the above rejection of claim 6, and Bradley also teaches: the fill material comprising down (see col. 3, lines [21-23]: use of “down” is disclosed).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Bradley to have utilized down as suggested by Bradley for improved insulation properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,713,089 to Ferrante in further view of U.S. Patent 4,878,258 to Casey.
As per claim 14, Ferrante teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: the second segment having the second attachment device at a first side of the second segment (see Fig. 2, groove [21] is located on left side of middle panel [2]).
However, Ferrante does not explicitly teach the following which is taught by Casey:  the second segment further comprising:  a fourth attachment device disposed at a third side of the second segment perpendicular to and adjacent the first side of the second segment (see Casey, Fig. 4, fastener means [32/33] on perpendicular edges of modules [31]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ferrante with these aforementioned teachings of Casey to have additionally added fastener means on a third side of the device of Ferrante that is perpendicular/adjacent to Ferrante’s first side as shown/taught by Casey to allow for connection of additionally blanket/comforter structure to create a larger sized bed covering for improved warming properties.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,713,089 to Ferrante in further view of U.S. Patent Application Publication 2020/0260885 to Stewart.
As per claims 15-17, Ferrante teaches all the limitations as described in the above rejection of claim 1, however it does not explicitly teach the following which is taught by Stewart:  the duvet having a thermal insulation tog rating of 4 togs or greater (claim 15), the duvet having a thermal insulation tog rating lying in a range of 4 togs to 15 togs (claim 16), and the duvet having a thermal insulation tog rating of 13.5 togs (claim 17).  Stewart in para [0003]: “For example, a certain amount of thermal retention may be provided (which is measured as “CLO values” in the U.S. and “tog values”
As such, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have selected a thermal insulation tog rating of more than 4 togs or a range of 4 togs to 15 togs for a desired level of warmness, (such as higher thermal retention in winter months), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have selected a thermal insulation tog rating of 13.5 togs for a desired level of warmness, (such as higher thermal retention in winter months), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/24/2022